Citation Nr: 0925443	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

It is noted that the Veteran also had perfected an appeal for 
a disability rating in excess of 10 percent for dizziness and 
lightheadedness in January 2007.  The Veteran's disability 
rating was increased to 30 percent by way of a rating 
decision dated in September 2008.  The rating was made 
effective from the date of the claim for service connection.  
The Veteran was informed that this represented a complete 
grant of the benefits sought on appeal for this issue as it 
was the maximum schedular rating for Diagnostic Code 6204.  
Appellate rights were provided with the notice.  38 C.F.R. 
§ 4.87 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently suffers from tinnitus and there is 
a reasonable basis for attributing such disability to 
acoustic trauma during active service.

2.  The Veteran's bilateral hearing loss is manifested by 
level I hearing in the right ear and level I hearing in the 
left ear during the pendency of his appeal.  His disability 
is noncompensable.  




CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 1951 to July 
1955.  Evidence of records shows that he served in combat in 
Korea during service.  In that regard he served as a forward 
air controller/radio mechanic.  In that position he was 
subjected to enemy fire, to include artillery.  He submitted 
a letter of recommendation from an officer supervisor that 
was dated in June 1953.  In addition to citing the Veteran's 
outstanding service, the officer noted a particular incident 
where an enemy round exploded next to the Veteran.  

The Veteran's service treatment records (STRs) are negative 
for any complaints or treatment relating to hearing loss or 
ringing in the ears.  His separation physical examination did 
not reflect that he received an audiogram at the time of 
separation in July 1955.  The Veteran's hearing was tested by 
way of the whispered voice test and the results were reported 
as 15/15.

The Veteran submitted his claim for entitlement to service 
connection for tinnitus and hearing loss in August 2005.  He 
stated that he was exposed to artillery fire in service and 
that he had had hearing and tinnitus problems since that 
time.

VA treatment records for the period from November 2004 to 
August 2005 show that the Veteran was seen on an audiology 
consult in June 2005.  The Veteran reported he had noticed a 
gradual bilateral hearing loss since January 2004 after a 
friend hit a brake drum with a hammer.  The Veteran related 
that after the event he could not hear in either ear for 
about an hour.  He reported a similar incident that occurred 
approximately 20 years earlier.  He said he had experienced 
constant bilateral tinnitus since then and that it seemed to 
be increasing in intensity.  He said his hearing in the right 
ear seemed to be "muffled."  The Veteran's exposure to 
acoustic trauma in service was noted.  The examiner reported 
that an audiogram showed a bilateral hearing loss.  Speech 
recognition was reported as 100 percent in each ear.  

The Veteran submitted a private audiogram from Florida 
Hospital dated in October 2005.  The audiogram was in chart 
form and noted a mild sloping to moderately severe mid to 
high frequency sensorineural hearing loss in the left ear.  
There was a moderate sloping to severe mid to high frequency 
sensorineural hearing loss in the right ear.  Speech 
recognition was said to be good in the left ear and fair in 
the right.  

He also submitted a statement wherein he said his tinnitus 
had been very loud for over 30 years and mild before that.  
He also reported that he had a permanent loss of hearing.  
The Veteran also said he experienced intermittent total and 
progressive shut down of his hearing that was caused by loud 
and sharp noises.  He said this was the most consistent, 
dramatic, and scary problem to him.  He said that using 
things like saws and drills caused shutdown of his hearing.  
He said he was to see J. Atkins, Jr., M.D., for an 
evaluation.  

The Veteran submitted a prescription slip from Dr. Atkins 
that was dated in October 2005.  He reported that a computed 
tomography (CT) scan of the temporal bones showed evidence of 
dehiscent superior canal.  This was related to the Veteran's 
evaluation regarding his complaints of dizziness and 
lightheadedness.

The Veteran also submitted a report from A. Patin, M.D., from 
November 2005.  The Veteran was evaluated for his complaints 
of dizziness.  The Veteran related the incident of his loss 
of hearing in January 2004 after exposure to a loud noise.  
Dr. Patin had no records to review.  His assessment was that 
the Veteran had right-sided benign paroxysmal positional 
vertigo (BPPV), bilateral sensorineural hearing loss, and 
sudden threshold shift with drop of hearing in both ears 
associated with noise exposure.  Subsequently, any loud 
noises would cause a temporary threshold shift with loss of 
hearing.

The Veteran was afforded a VA audiology examination in March 
2006.  The examiner noted that she had reviewed the claims 
folder.  She referenced the Veteran's separation examination 
that he had had a whispered voice test at that time.  She 
said such a test was insensitive to high frequency hearing 
loss and this was the type of hearing loss normally 
associated with noise exposure.  She also noted that the 
claims folder showed evidence of the Veteran's service in the 
Korean War and involvement in combat.  The Veteran complained 
of difficulty hearing, dizziness, and tinnitus.  He reported 
his greatest difficulty hearing was understanding words and 
hearing his wife.  He said this sometimes caused him to ask 
for repetition.  

Audiometric testing revealed puretone thresholds of 15, 45, 
60, and 60 decibels in the right ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Testing also revealed 
puretone thresholds of 20, 30, 55, and 65 decibels in the 
left ear for the same frequencies.  The average decibel 
losses were 45 in the right ear and 43 in the left ear.  The 
veteran had a speech discrimination score of 92 percent for 
the right ear and 96 percent for the left ear.

The examiner related the Veteran's hearing loss was 
consistent with his history of military noise exposure in 
service and provided a nexus opinion to link his hearing loss 
to that noise exposure.  The examiner did not relate the 
tinnitus to service because of the Veteran's reported history 
of it beginning after service.  

The Veteran was also afforded a VA ear, nose, and throat 
(ENT) examination in March 2006.  The primary purpose of the 
examination was to evaluate the Veteran's complaints of 
dizziness and lightheadedness.  The Veteran reported an onset 
of tinnitus of 1970.  It was reported as bilateral and 
persistent.  The Veteran's hearing loss was reported to have 
an onset of 1990.  There was no diagnosis or finding 
pertinent to hearing loss or tinnitus as part of this 
examination report.

The Veteran was granted service connection for his hearing 
loss in March 2006.  He was awarded a noncompensable 
disability rating.  Service connection for tinnitus was 
denied because there was no evidence of it during service and 
the VA examiner had said it was not related to service as it 
had begun years later.

The Veteran disagreed with his disability rating for hearing 
loss and the denial of service connection for tinnitus in May 
2006.  He contended that his hearing loss should be rated 
higher because he could experience a sudden threshold shift.  
He submitted a duplicate copy of the report from Dr. Patin in 
support of this contention.  The Veteran acknowledged that 
the denial was based on his report of his tinnitus being 
present some 30-35 years earlier.  He said that his memory of 
events was not always good and he relied on his wife to 
refresh his memory.  He believed that his tinnitus was 
related to his noise exposure in service.

The Veteran's wife submitted a statement wherein she noted 
they were married within days after his return from Korea in 
1953.  She said that for years she had had to repeat 
conversations with him until he heard her.  She noted she 
would also have to sometimes repeat what others, like 
waitresses, public speakers, or television speakers, were 
saying.  She said the Veteran had had a problem with ringing 
in his ears since they were first married and he came back 
from the war.  She said he had asked several doctors about it 
and read that there was nothing that could be done about it.  
She said that sudden loud noises in the 1970's seemed to 
aggravate the condition and make the ringing louder.

VA records for the period from October 2005 to November 2006 
were associated with the claims folder.  The Veteran was 
evaluated for his complaints of dizziness in October 2005.  
The Veteran reported that he had had some hearing loss for 
many years but it had been worse over the last two years.  
The Veteran was reported as saying his hearing would come and 
go.  A note from December 2005 noted that the Veteran said he 
had had tinnitus for 30 years.  His hearing loss had been 
progressive.  The Veteran reported that loud noises caused 
dizziness and discomfort and this had gotten quite severe.  
He wore hearing protection when around any amplified noise.  
He was issued hearing aids for in July 2006.  A follow-up 
evaluation in October 2006 noted that the Veteran had 
improvement with his hearing aids to the point where he could 
hear birds and enjoyed bird watching.  

The Veteran was afforded a VA ENT examination in August 2008.  
The examiner reported that there was a history of tinnitus.  
It was said to be recurrent rather than constant.  

The Veteran was also afforded a VA audiology examination in 
September 2008.  The examiner referred to VA outpatient 
entries that noted the Veteran complained of tinnitus after a 
starting motor was hit with a hammer.  The examiner noted 
that the Veteran complained that he had difficulty in 
understanding people as the only difficulty in daily living.  
The examiner said the Veteran reported that he noticed his 
tinnitus in the 1980's; that it was probably there before 
that but he did not notice it.  The examiner said the Veteran 
reported that the tinnitus was bilateral and constant.  

Audiometric testing revealed puretone thresholds of 15, 40, 
60, and 60 decibels in the right ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Testing also revealed 
puretone thresholds of 20, 35, 55, and 55 decibels in the 
left ear for the same frequencies.  The average decibel 
losses were 44 in the right ear and 41 in the left ear.  The 
veteran had a speech discrimination score of 92 percent for 
the right ear and 94 percent for the left ear.

The examiner noted that the Veteran had said at two 
examinations that his tinnitus had begun about 20 years 
earlier after hitting a shaft with a hammer.  She also cited 
to several outpatient entries where the Veteran reported a 
post-service onset of tinnitus.  She opined that it was less 
likely than not that the Veteran's tinnitus was related to 
service







II.  Analysis

Service Connection - Tinnitus

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's STRs are negative for evidence of tinnitus.  
The Veteran's participation in combat is established.  In 
particular, his combat clearly involved exposure to acoustic 
trauma from artillery fire from the perspective of the 
explosions of the artillery fire as opposed to the firing of 
the weapons.  In that case, if an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  

As noted, section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In addition, the Veteran can provide competent lay evidence 
of ringing in his ears, tinnitus, during service and in the 
years after.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); see also Buchanan v. Nicholson, 451 F.3d. 1331. (Fed. 
Cir. 2006).  Moreover, his exposure to acoustic trauma during 
active duty is established by the evidence of record and 
accepted as the basis to establish service connection for 
hearing loss.

In this case, the Veteran has claimed that he had experienced 
tinnitus since service based on his exposure to artillery 
fire in service at the time of his claim in August 2005.  He 
maintained this position in his several lay statements 
submitted in support of his claim.  His wife, who was married 
to him immediately after his return from the war, attested to 
his complaining of ringing in the ears from 1953 to the 
present.

The Veteran appears to have given contradictory information 
to his VA examiners as to the date of onset of his tinnitus.  
In that regard the examiners have recorded the Veteran's 
history of a post-service onset of the tinnitus.  Further, 
the Veteran had related several instances where the striking 
of a starter motor or brake drum had resulted in tinnitus.  
Thus the examiners have not related the Veteran's tinnitus to 
his military service.  However, they have not addressed his 
several lay statements made outside of the examinations or 
the statement from the Veteran's wife.

In view of the totality of the evidence, including: the 
Veteran's credible accounts of noise exposure during service 
from his combat service, his service connection for hearing 
loss based on that exposure, his statements of experiencing 
ringing in his ears over the years, and his wife's statement 
that he has had ringing in his ears since 1953, the Board 
finds that it is at least as likely as not that tinnitus was 
incurred in active service.  The Board is of the opinion that 
the two unfavorable medical opinions are based solely on the 
self-reported events from the Veteran and neither examination 
report addresses the other statements of record establishing 
a history of ringing in the ears since 1953.  Such a symptom 
is clearly within the Veteran's ability to so state.  As 
such, entitlement to service connection for tinnitus is 
granted.  Resolving reasonable doubt in the Veteran's favor, 
the Board concludes that service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).



Higher Rating - Bilateral Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  The veteran's claim for a higher evaluation 
for his bilateral hearing loss disability is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2008).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

A review of the March 2006 VA audiometric studies correlates 
to level I hearing in both ears.  See 38 C.F.R. § 4.85, Table 
VI.  The combination of the two ears corresponds to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

The results of the audiometric studies do not allow for 
application of 38 C.F.R. § 4.86(a) or (b) for either ear.  

The results of the September 2008 VA audiology examination 
also correlates to level I hearing in both ears.  See 38 
C.F.R. § 4.85, Table VI.  The combination of the two ears 
again corresponds to a noncompensable evaluation.  See 38 
C.F.R. § 4.85, Table VII.  As with the results of the March 
2006 examination, latter results from the September 2008 
audiometric studies do not allow for application of 38 C.F.R. 
§ 4.86(a) or (b) for either ear.  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a compensable disability 
evaluation for the Veteran's bilateral hearing loss at any 
time during the pendency of his appeal.  

There is no evidence that the manifestations of the Veteran's 
bilateral hearing loss are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  The Board notes 
that the Veteran has claimed that he experienced sudden 
threshold shifts in the past when exposed to a loud noise.  
He provided two specific examples that were many years apart.  
The VA and private records do not reflect any such episodes 
during the pendency of this appeal.  Further, the Veteran is 
not working and therefore any episodes of increased hearing 
loss precipitated by aggravating factors, any difficulty with 
hearing high-pitched voices and hearing with background noise 
present do not result in industrial impairment.  Moreover, 
hearing protection has been noted to be effective in 
protecting against sudden shifts in hearing due to 
precipitating factors`.  As the evidence does not show that 
the Veteran experiences a hearing loss disability that is 
exceptional or unusual or one that is not appropriately rated 
pursuant to the schedular criteria, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of a veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2008).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the March 2006 examiner noted that the only 
effect on the Veteran's daily life was his complaint of 
difficulty in hearing speech in the presence of background 
noise or high pitched voices such as women and children.  He 
also said he had trouble understanding speech on television.  
The veteran was not employed at any that time during the 
pendency of his claim.  Thus, the March 2006 examination 
report did include information concerning how the Veteran's 
hearing loss affects his industrial functioning.

The September 2008 VA examiner also reported that the Veteran 
said his greatest difficulty is understanding people.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

In addition, the Court issued a decision in March 2006 in the 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

In this case, the Board is granting in full the benefit 
sought on appeal in regard to the tinnitus issue.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

In regarding to the Veteran's hearing loss issue, the RO 
originally wrote to the Veteran to provide him with the 
required notice in September 2005.  His claim was adjudicated 
in March 2006.  He was granted service connection for 
bilateral hearing loss at that time.  The Board notes that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Thus, VA has satisfied its duty to provide notice under 
the law.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


